7 N.Y.3d 873 (2006)
859 N.E.2d 912
826 N.Y.S.2d 173
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
RENE LISOJO, Appellant.
Court of Appeals of New York.
Decided November 16, 2006.
Center for Appellate Litigation, New York City (Carl S. Kaplan and Robert S. Dean of counsel), for appellant.
*874 Robert T. Johnson, District Attorney, Bronx (Allen H. Saperstein of counsel), for respondent.
Chief Judge KAYE and Judges CIPARICK, ROSENBLATT, GRAFFEO, READ, SMITH and PIGOTT concur.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed. The issue raised on appeal was not preserved for this Court's review.
Order, insofar as appealed from, affirmed, with costs, in a memorandum.